Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 12, 2020

The Court of Appeals hereby passes the following order:

A20A1302. MARQUISE ALI ROBBINS v. THOMAS A. COX, JR.

      On September 6, 2019, this Court granted Marquise Robbins’ application for
discretionary appeal from the trial court’s order denying his request to proceed in
forma pauperis and refusing to file his petition for mandamus relief. See Case No.
A20D0044. The order instructed Robbins to file a notice of appeal within ten days of
the date of the order. See OCGA § 5-6-35 (g). Robbins filed his notice of appeal on
September 17, 2019, which was 11 days after the entry of the order.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556, 556 (373 SE2d 824)
(1988). Because Robbins failed to file a notice of appeal within ten days of our order
granting his discretionary application, the notice of appeal is untimely. Accordingly,
this appeal is DISMISSED for lack of jurisdiction. See OCGA § 5-6-48 (b) (1);
Barnes v. Justis, 223 Ga. App. 671, 671-672 (478 SE2d 402) (1996).



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/12/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.